Form: Dismiss TRAP 42.3











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



EMILIO MINOTTI,

                            Appellant,

v.

BEVERLY ANN FLORENCE,

                            Appellee.

§

§

§

§

§

No. 08-03-00126-CV

Appeal from the

383rd Judicial District Court

of El Paso County, Texas

(TC# 97CM1615)


M E M O R A N D U M    O P I N I O N


	This appeal is before the Court on its own motion to dismiss the appeal pursuant to
Tex. R. App. P. 42.3, which states:
	Under the following circumstances, on any party's motion--or on its
own initiative after giving ten days' notice to all parties--the
appellate court may dismiss the appeal or affirm the appealed
judgment or order.  Dismissal or affirmance may occur if the appeal
is subject to dismissal:

		(a) for want of jurisdiction;

		(b) for want of prosecution; or



		(c) because the Appellant has failed to comply with a
requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified
time.

Tex. R. App. P. 42.3.	
	Final judgment was signed on November 20, 2002, and filed on November 26, 2002. 
Appellant, Emilio Minotti, filed his motion for new trial on January 14, 2003.  Since the
motion for new trial was untimely, Appellant's notice of appeal was due December 26, 2002. 
Appellant filed his notice of appeal on March 18, 2003.  The clerk's record was received on
April 18, 2003.  On April 22, 2003, this Court's clerk, pursuant to Tex. R. App. P. 42.3(a),
sent the parties a notice of the Court's intent to dismiss for want of jurisdiction if, within ten
days of the notice, no party responded showing grounds to continue the appeal.  No response
has been received as of this date.
	We have given notice of our intent to dismiss and requested a response.  Having
received no response, we see no purpose that would be served by declining to dismiss this
appeal at this stage of the proceedings.  Pursuant to Tex. R. App. P. 42.3(a), we dismiss the
appeal for want of jurisdiction.
May 22, 2003


						_______________________________________
						RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.